OPINION — AG — ** PUBLIC RECORD — STATISTICS — STATE AGENCY ** ARTICLE IX, SECTION 29 OF THE OKLAHOMA CONSTITUTION REQUIRES THE CORPORATION COMMISSION TO ASCERTAIN AND ENTER OF RECORD CERTAIN DATA AND INFORMATION CONCERNING RAILROADS AND OTHER PUBLIC SERVICE CORPORATIONS IN OKLAHOMA, AND TO FILE DUPLICATES OF THE INFORMATION OBTAINED WITH THE ATTORNEY GENERAL OFFICE AND WITH THE STATE EXAMINER AND INSPECTOR, AND TO PRINT SUCH INFORMATION IN THE ANNUAL REPORT OF THE CORPORATION COMMISSION. IT DOES 'NOT' REQUIRE THE COMMISSION TO OBTAIN THE DATA AND INFORMATION ON AN ANNUAL, REGULAR OR PERIODIC BASIS. THE INFORMATION MAY BUT IS 'NOT' REQUIRED TO BE SUPPLEMENTED AS REQUIRED TO EMBODY ANY SIGNIFICANT CHANGE IN ANY OF THE ITEMS REFERRED TO. THE TYPES OR CLASSES OF CORPORATIONS INCLUDED WITHIN THE TERM " PUBLIC SERVICE CORPORATION " ARE SET FORTH IN ARTICLE IX, SECTION 34 OF THE OKLAHOMA CONSTITUTION, AND ARE STATUTORILY DESIGNATED IN TITLE 17 (RAILROAD CONSTRUCTION, RIGHT OF WAY, INFORMATION, DATA, COLLECTION OF DATA, COLLECTION OF INFORMATION) CITE: 17 Ohio St. 41 [17-41], 17 Ohio St. 42 [17-42], 17 Ohio St. 44 [17-44], 17 Ohio St. 51 [17-51], 17 Ohio St. 52 [17-52] [17-52], 17 Ohio St. 61 [17-61], 16 Ohio St. 113 [16-113], 16 Ohio St. 131 [16-131], 17 Ohio St. 138 [17-138], 17 Ohio St. 151 [17-151] [17-151], 17 Ohio St. 159.1 [17-159.1], 17 Ohio St. 159.7 [17-159.7] [17-159.7], ARTICLE IX, SECTION 29, ARTICLE IX, SECTION 34, ARTICLE IX, SECTION 35 (CARL ENGLING)